Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered. 
Claim Status
	Claims 2-21 are currently active in the application with claims 2, 12 and 21 being amended by the Applicant.
Response to Amendment
	Applicant’s amendments dated July 27, 2022 have been carefully considered.  The amendments did not place the application in condition of allowance and resulted in a new grounds of rejection as presented below.
Double Patenting
Applicant is advised that should claims 2-11 be found allowable, claims 12, 15-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8, 12, 13, 15-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-17 and 19-24 of U.S. Patent No. 10,258,968.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are to a manganese oxide catalyst having at least 50% of the manganese in amorphous form and having a cumulative pore volume of at least about 0.80 mL/g with the manganese catalyst being impregnated onto a support material.
Claims 2, 3 and 6-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 15, 16, 18-20 and 23 of U.S. Patent No. 10,315,187.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are to a manganese oxide catalyst having at least 50% of the manganese in amorphous form and having a cumulative pore volume of at least about 0.80 mL/g with the manganese catalyst being impregnated onto a support material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6 and 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL, Applied Cat. B:  Environ, Vol. 93, pp 194-204, 2009) hereafter Liu and further in view of Fisher et al. (US 2007/0060472) hereafter Fisher, Hoke et al. (US 2005/0100492) hereafter Hoke, Buelow et al. (US 2010/0316538) hereafter Buelow, Englert et al. (US 2009/0011251) hereafter Englert, and Boyd et al. (US 2011/0177251) hereafter Boyd.
Considering Claims 2-4, 6, 10 and 11, Liu discloses a manganese/iron titanate catalyst composition represented by the formula FeaMn1-aTiOx utilized in a study on the impact of various amounts of manganese on the catalytic reduction of NOx with ammonia wherein the amount of manganese was varied from 0 to 100%, more specifically wherein a= 0, 0.2, 0.5, 0.75 and 1.0 on a molar basis (Abstract) and possessing crystallite phases (Sec. 3.2.3) wherein converting the molar relationships to weight equates to about 10%Mn at 0.25Mn and 22wt%Mn at 0.5Mn.  Liu further discloses that the pore volume of the composition varied from about 0.6 at 0% Mn to about 0.9 cc/g at 50% Mn and pore diameter from 2 to about 30 nm (radius of from 1 to 15) (Fig. 5a-d) thereby overlapping the instantly claimed ranges.  Liu further discloses that the surface area of the composition is up to about 300 m2/g (Fig. 5).  Liu also discloses the use of manganese nitrate in the formulation of the catalyst (Section 2.1).
	Liu does not specifically talk to the manganese oxide being amorphous and the use of a support with at least two acrylic binders in a combined concentration of less than about 16% and having the particular glass transition temperatures of the instant claim with a washcoat adhesion weight loss of less than 1.6%.
	Fisher discloses an ozone decomposing manganese oxide catalyst combined with titania wherein the composition contains at least 50 mole% amorphous manganese which utilizes manganese nitrate in the formulation [0010] to [0019].  Fisher also discloses the use of an acidic support comprising alumina, silica, zirconia, titania, ceria, chromia or a mixture, mixed oxide or composite oxide of any two or more thereof and also boehmite, activated carbon and molecular sieves [0021]-[0026] as well as at least one binder [0034]-[0036] which reads on at least two binders.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the manganese of Liu to be amorphous as taught by Fisher as both utilize manganese nitrate in the catalyst formulation and to utilize the supports of Fisher to apply the catalyst of Liu.
	Fischer does not disclose that the binders would have different glass transition temperatures.
	Hoke discloses a manganese-based catalytic apparatus for treating atmospheric pollutants such as ozone and nitrous oxides [0015] –[0018] which can be applied to an automobile radiator [0024] comprising manganese oxide and from 0 to 20 wt% of a polymeric binder [0073] and [0105] which encompasses the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the quantity of Hoke with the catalyst of Liu to prepare a coated structure for the destruction of nitrous oxides.
	Buelow discloses a method of adhering a catalytic particulate material to a surface comprising a styrene/acrylic copolymer binder [0007] and [0011] with the catalytic material comprising manganese dioxide [0081] with the binder being present from 0.5 to 20 wt% and having a glass transition temperature of less than about 20°C [0082] and with the coated component evaluated by ultrasonic washcoat adhesion test [0036] with a coating retention of at least 98% (less than 2% loss) [0043] (Tables) which encompasses the instantly claimed range of less than 1.6% loss.  Buelow discloses the use of Rhoplex P-376 in a non-limiting example as an example of an acrylic/styrene binder [0083].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a styrene/acrylic copolymer binder with the binder present up to 20 wt% to yield a coating having little loss as taught by Buelow.
	Boyd discloses what is commonly known in the art of binders wherein it is disclosed that acrylic styrene binders may be utilized to impart exceptional adhesion to metallics [0009] and to utilize two acrylic binders, one with a low glass transition temperature (Tg) to permit good adhesion at ambient temperatures (25°C or lower) and one with a high glass transition temperature (at least 30°C) which would impart increased durability, hardness and adhesion [0013] and [0014] both of which fall within the instantly claimed ranges.
	Englert discloses the glass transition temperature of various styrene acrylic binders such as Rhoplex P-376 known in the art wherein the glass transition temperature ranges from 19°C to 93°C (Table 1) which satisfies the range of the instant claim when considering the use of “about” as being both above and below a given number.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize two binders as taught by Fischer to form the finished catalyst of Liu as Boyd teaches that these binders provide for improved characteristics of durability, hardness and adhesion.  The ordinary skilled artisan would be aware that catalysts endure abrasion and thermal stresses during operation and temperature cycling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed range to utilize the binders of Englert and Boyd to apply the catalyst of Liu to a metallic structure as taught by Boyd as the catalyst of Liu applied to the radiator of Fischer and Hoke to provide for exceptional adhesion and durability as taught by Boyd.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 7, the significance of Liu, Boyd, Hoke, Buelow, Englert and Fisher as applied to Claim 2 is explained above.
Liu discloses that the surface area of the composition ranges up to about 300 m2/g (Fig. 5).
Fisher discloses that the surface area of the catalyst is a function of the support and can vary from 50 to 700 m2/g [0029] making the surface area a result effective variable and encompassing the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a particular support to arrive at a desired catalyst surface area, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the most effective support by the reasoned explanation that it is known by the ordinary skilled artisan that surface area is a factor which influences catalytic activity.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 8 and 9, the significance of Liu, Boyd, Hoke, Buelow, Englert and Fisher as applied to Claim 2 is explained above.
Liu in view of Fisher disclose the composition of claim 2 as discussed above.  Liu further discloses the presence of MnO crystallites or manganosite (Fig. 2a) while Fisher discloses a composition comprising Mn3O4 crystallites or hausmannite [0115].

Stability, Structural, and Electronic Properties of Hausmannite
https://pubs.acs.org › doi

by PR Garcês Gonçalves Jr · 2018 · Cited by 25 — Hausmannite (Mn3O4) is the stable phase of manganese oxides and has attracted interest due to its technological applications

Manganosite - Wikipedia
https://en.wikipedia.org › wiki › Manganosite

Manganosite is a rare mineral composed of manganese(II) oxide MnO.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the compositions of Liu and Fisher to have either or both peaks of manganosite and hausmannite when viewed with X-ray diffraction.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL, Applied Cat. B:  Environ, Vol. 93, pp 194-204, 2009) hereafter Liu and further in view of Fisher et al. (US 2007/0060472) hereafter Fisher, Hoke et al. (US 2005/0100492) hereafter Hoke, Buelow et al. (US 2010/0316538) hereafter Buelow, Englert et al. (US 2009/0011251) hereafter Englert, and Boyd et al. (US 2011/0177251) hereafter Boyd as applied to Claim 2 and further in view of Kapteijn et al. (Journal of Catalysis 150(1), pp. 94-104, November 1994).
Considering claim 5, the significance of Liu, Boyd, Hoke, Buelow, Englert and Fisher as applied to Claim 2 is explained above.
Liu in view of Fisher disclose the composition of claim 2 with Fisher disclosing the use of a catalyst support as discussed above but does not disclose the position of the catalyst.
Kapteijn discloses an alumina-supported manganese oxide catalyst wherein the manganese is found as microcrystals of 2 to 4 nanometers deposited mainly at the outer region of the alumina particles (Abstract) which is interpreted as being within about 10 nm and encompassing the “at least about 15% of a total number of manganese atoms” being within this range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the supported catalyst of Liu in view of Fisher to be present on the surface of the alumina support as taught by Kapteijn.
Claims 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL, Applied Cat. B:  Environ, Vol. 93, pp 194-204, 2009) hereafter Liu and further in view of Fisher et al. (US 2007/0060472) hereafter Fisher, Buelow et al. (US 2010/0316538) hereafter Buelow and Boyd et al. (US 2011/0177251) hereafter Boyd.
Considering Claims 12-15, 17, 18 and 20, Liu discloses a manganese/iron titanate catalyst composition represented by the formula FeaMn1-aTiOx utilized in a study on the impact of various amounts of manganese on the catalytic reduction of NOx with ammonia wherein the amount of manganese was varied from 0 to 100%, more specifically wherein a= 0, 0.2, 0.5, 0.75 and 1.0 on a molar basis (Abstract) and possessing crystallite phases (Sec. 3.2.3) wherein converting the molar relationships to weight equates to about 10%Mn at 0.25Mn and 22wt%Mn at 0.5Mn.  Liu further discloses that the pore volume of the composition varied from about 0.6 at 0% Mn to about 0.9 cc/g at 50% Mn and pore diameter from 2 to about 30 nm (radius of from 1 to 15) (Fig. 5a-d) thereby overlapping the instantly claimed ranges.  Liu further discloses that the surface area of the composition is up to about 300 m2/g (Fig. 5).  Liu also discloses the use of manganese nitrate in the formulation of the catalyst (Section 2.1).
	Liu does not specifically talk to the manganese oxide being amorphous and the use of a support and substrate and less than 16 wt% of an adhesion binder layer having an ultrasonic washcoat adhesion weight loss of the catalyst composition/substrate is less than 1.6%.
	Fisher discloses an ozone decomposing manganese oxide catalyst combined with titania wherein the composition contains at least 50 mole% amorphous manganese which utilizes manganese nitrate in the formulation [0010] to [0019].  Fisher also discloses the use of an acidic support comprising alumina, silica, zirconia, titania, ceria, chromia or a mixture, mixed oxide or composite oxide of any two or more thereof and also boehmite, activated carbon and molecular sieves [0021]-[0026] and a substrate onto which to affix the supported catalyst such as an automobile radiator [0039] – [0042].  Fisher further discloses the use of a binder to affix the catalyst to the substrate, i.e. an adhesion coat wherein the catalyst is combined with the binder to form a slurry and therefore forms an over layer (Examples 10 and 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the manganese of Liu to be amorphous as taught by Fisher as both utilize manganese nitrate in the catalyst formulation and to utilize the supports of Fisher to apply the catalyst of Liu.
Buelow discloses a method of adhering a catalytic particulate material to a surface comprising a styrene/acrylic copolymer binder [0007] and [0011] with the catalytic material comprising manganese dioxide [0081] with the binder being present from 0.5 to 20 wt% and having a glass transition temperature of less than about 20°C [0082] and with the coated component evaluated by ultrasonic washcoat adhesion test [0036] with a coating retention of at least 98% (less than 2% loss) [0043] (Tables) which encompasses the instantly claimed range of less than 1.6% loss.  Buelow discloses the use of Rhoplex P-376 in a non-limiting example as an example of an acrylic/styrene binder [0083].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a styrene/acrylic copolymer binder with the binder present up to 20 wt% to yield a coating having little loss as taught by Buelow.
	Boyd discloses what is commonly known in the art of binders wherein it is disclosed that acrylic styrene binders may be utilized to impart exceptional adhesion to metallics [0009] and to utilize two acrylic binders with one with a low glass transition temperature (Tg) to permit good adhesion at ambient temperatures (25°C or lower) and one with a high glass transition temperature (at least 30°C) which would impart increased durability, hardness and adhesion [0013] and [0014] both of which fall within the instantly claimed ranges.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize two binders as taught by Fischer to form a finished catalyst of Liu as Boyd teaches that these binders provide for improved characteristics of durability, hardness and adhesion.  The ordinary skilled artisan would be aware that catalysts endure abrasion and thermal stresses during operation and temperature cycling.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 18 and 19, the significance of Liu, Boyd, Buelow and Fisher as applied to Claim 12 is explained above.
Liu in view of Fisher disclose the composition of claim 2 as discussed above.  Liu further discloses the presence of MnO crystallites or manganosite (Fig. 2a) while Fisher discloses a composition comprising Mn3O4 crystallites or hausmannite [0115].

Stability, Structural, and Electronic Properties of Hausmannite
https://pubs.acs.org › doi

by PR Garcês Gonçalves Jr · 2018 · Cited by 25 — Hausmannite (Mn3O4) is the stable phase of manganese oxides and has attracted interest due to its technological applications

Manganosite - Wikipedia
https://en.wikipedia.org › wiki › Manganosite

Manganosite is a rare mineral composed of manganese(II) oxide MnO.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the compositions of Liu and Fisher to have either or both peaks of manganosite and hausmannite when viewed with X-ray diffraction.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL, Applied Cat. B:  Environ, Vol. 93, pp 194-204, 2009) hereafter Liu in view of Fisher et al. (US 2007/0060472) hereafter Fisher and Boyd et al. (US 2011/0177251) hereafter Boyd as applied to Claim 12 and further in view of Kapteijn et al. (Journal of Catalysis 150(1), pp. 94-104, November 1994).
Considering claim 16, the significance of Liu and Fisher as applied to claim 12 is explained above.
Liu in view of Fisher disclose the composition of claim 2 with Fisher disclosing the use of a catalyst support as discussed above but does not disclose the position of the catalyst.
Kapteijn discloses an alumina-supported manganese oxide catalyst wherein the manganese is found as microcrystals of 2 to 4 nanometers deposited mainly at the outer region of the alumina particles (Abstract) which is interpreted as being within about 10 nm and encompassing the “at least about 15% of a total number of manganese atoms” being within this range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the supported catalyst of Liu in view of Fisher to be present on the surface of the alumina support as taught by Kapteijn.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL, Applied Cat. B:  Environ, Vol. 93, pp 194-204, 2009) hereafter Liu and further in view of Fisher et al. (US 2007/0060472) hereafter Fisher, Buelow et al (US 2010/0316538) hereafter Buelow and Boyd et al. (US 2011/0177251) hereafter Boyd.
Considering Claim 21, Liu discloses a manganese/iron titanate catalyst composition represented by the formula FeaMn1-aTiOx wherein manganese compound is combined with titania, precipitated and calcined (Section 2.1) wherein the pore volume varied from about 0.6 cc/g at 0% Mn to about 0.9 cc/g at 50% Mn (Fig. 5a-d) thereby overlapping the instantly claimed range wherein manganese dioxide was utilized as the manganese source [0016].  
Liu does specifically mention that the titania is a support material or that the manganese is amorphous and does not discuss the use of a binder.
	Fisher discloses an ozone decomposing manganese oxide catalyst combined with titania wherein the composition contains at least 50 mole% amorphous manganese which utilizes manganese nitrate in the formulation [0010] to [0019].  Fisher also discloses the use of an acidic support comprising alumina, silica, zirconia, titania, ceria, chromia or a mixture, mixed oxide or composite oxide of any two or more thereof and also boehmite, activated carbon and molecular sieves [0021]-[0026] as well as at least one binder [0034]-[0036] which reads on at least two binders.  Fisher also discloses in non-limiting examples combining the catalyst composition with the binder (Example 10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the manganese of Liu to be amorphous as taught by Fisher as both utilize manganese nitrate in the catalyst formulation and to utilize the supports of Fisher to apply the catalyst of Liu.
Buelow discloses a method of adhering a catalytic particulate material to a surface comprising a styrene/acrylic copolymer binder [0007] and [0011] with the catalytic material comprising manganese dioxide [0081] with the binder being present from 0.5 to 20 wt% and having a glass transition temperature of less than about 20°C [0082] and with the coated component evaluated by ultrasonic washcoat adhesion test [0036] with a coating retention of at least 98% (less than 2% loss) [0043] (Tables) which encompasses the instantly claimed range of less than 1.6% loss.  Buelow discloses the use of Rhoplex P-376 in a non-limiting example as an example of an acrylic/styrene binder [0083].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a styrene/acrylic copolymer binder with the binder present up to 20 wt% to yield a coating having little loss as taught by Buelow.
	Boyd discloses what is commonly known in the art of binders wherein it is disclosed that acrylic styrene binders may be utilized to impart exceptional adhesion to metallics [0009] and to utilize two acrylic binders, one with a low glass transition temperature (Tg) to permit good adhesion at ambient temperatures (25°C or lower) and one with a high glass transition temperature (at least 30°C) which would impart increased durability, hardness and adhesion [0013] and [0014] both of which fall within the instantly claimed ranges.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize two binders as taught by Fischer to form a finished catalyst of Liu as Boyd teaches that these binders provide for improved characteristics of durability, hardness and adhesion.  The ordinary skilled artisan would be aware that catalysts endure abrasion and thermal stresses during operation and temperature cycling especially on an aluminum radiator as taught by Fischer (Example).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. 
Applicant’s argues beginning on page 8 that the use of Boyd is non-analogous art.  The Examiner does not agree as the invention is to a catalyst composition comprising manganese oxide and a support material.  The composition then utilizes two acrylic binders to attach the catalyst composition to an automobile radiator (claim 13).  Therefore, in this case the analogous art is to utilizing a binder to attach the catalyst to a metallic object.  
As discussed above, Boyd discloses the use of two acrylic/styrene binders for attaching to metallic objects wherein utilizing binders of different glass transition temperatures to provide for increased durability, hardness and adhesion, Boyd [0009 and 0013-0014].  Therefore, one of ordinary skill in the art would consult the adhesion art to select the most appropriate binders/adhesive.  The Examiner added Buelow to provide for a connection between a catalyst and its application to various substrates and the concern in selecting the proper acrylic/styrene binders for the purpose to minimize washcoat loss.
Conclusion
Claims 2-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732